Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 1 of 31




                       GZJKDKV C
        Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 2 of 31



             IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                              FOR BALTIMORE


SAMUEL GREEN

       PLAINTIFF

Vs.                                                           CIVIL CASE 1:19-CV-01410-ELH

AMF BOWLING INC.

       DEFENDANT



        NOTICE OF TAKING DEPOSITION OF AMF BOWLING INC. $bAMFc%
                   PURSUANT TO FEDERAL RULE 30(B)(6)

TO: AMF BOWLING INC.

       1.      PLEASE TAKE NOTICE that the deposition of AMF will be taken through the
person or persons designated by AMF to testify concerning matters shown on the following
included List of Matters on Which Examination Is Sought.

        2.     The deposition will be taken at THE LAW OFFICES OF JESSIE LYONS
CRAWFORD, LLC, 2601 MARYLAND AVENUE, BALTIMORE, MD 21218 the time and
date of January 23, 2020 beginning at 09:00 a.m.. If the depositions are not completed on those
days, the deposition will continue thereafter, from day to day, until completed. The Deposition
will be used at trial of this matter and may be videotaped.

       3.     Pursuant to the rules of civil procedure, AMF is directed to designate the person or
persons who will testify at the deposition, on behalf of the deponent organization, regarding all the
information known by, or reasonably available to, AMF . If AMF so desires, AMF may in its
designation specify the separate matters on which each person designated by the deponent
organization will testify..

        4.      The designation of the persons to testify on behalf of the deponent corporation, on
all the matters known or reasonably available to AMF should be served on the undersigned
attorney, on a reasonable date before the date of the deposition. See Discovery Guideline 5, a, b,
and c, which states that AMF should provide the undersigned, well in advance of the
deposition date, the names and correspondent topic each person designated is expected to
testify to.
        Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 3 of 31



       5.      You are notified that the party giving this notice wishes to examine the witness or
witnesses so designated by AMF on the matters shown on the below included List of Matters on
Which Examination Is Sought.

       6.      You are further notified that the person or persons designated by AMF are to bring
with them the things shown on the below included List of Items to Bring to the Deposition.

         7.     Pursuant to the rules of civil procedure, AMF is on notice that it is AMF being
deposed, not individual officers, employees or agents of AMF . The deposition will be
videotaped and will be used at trial of this matter. AMF has a duty to prepare its designated
witness or witnesses to testify on not only the information personally known by its designated
witness, but also on all the information known by AMF through its officers, employees, and
agents. The designated witness should be able to answer with reasonable particularity,
everything AMF knows on the Matters on Which Examination Is Sought, unlimited by how
little the designed witness or other individual officer, employees, and agents personally know.

       8.     AMF must search for, and inform itself of the information known or reasonably
available to AMF . If no single person has all of the information requested, AMF must produce at
the deposition the number of witnesses needed to testify on each of the Matters on Which
Examination Is Sought.


                                   GENERAL DEFINITIONS

       1. Concerning: The term uconcerning means relating to, referring to, describing,
evidencing, or constituting.

      2. Communication: The term ucommunication means the transmittal of information by
any means.

       3. Document: The terms udocument and udocuments are defined to be synonymous in
meaning and equal in scope to the usage of the term udocuments{ in Fed. R. Civ. P. 34(a) and
include(s) the term uwriting. Unless the producing party demonstrates undue burden or other
grounds sufficient to meet the requirements of Fed. R. Civ. P. 26(c), electronic mail is included
within the definition of the term udocument. The terms uwritings,urecordings, and
uphotographs are defined to be synonymous in meaning and equal in scope to the usage of those
terms in Fed. R. Evid. 1001. A draft or non-identical copy is a separate document within the
meaning of the term udocument.

        4. Identify (with respect to persons): When referring to a person, to uidentify means to
state the personns full name, present or last known address, and, when referring to a natural person,
additionally, the present or last known place of employment. If the business and home telephone
numbers are known to the answering party, and if the person is not a party or present employee of
a party, said telephone numbers shall be provided. Once a person has been identified in accordance
with this subparagraph, only the name of the person need be listed in response to subsequent
discovery requesting the identification of that person.
        Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 4 of 31




        5. Identify (with respect to documents): When referring to documents, to uidentify means
to state the: (i) type of document; (ii) general subject matter; (iii) date of the document; and, (iv)
author(s), addressee(s), and recipient(s) or, alternatively, to produce the document.

         6. Occurrence/Transaction: The terms uoccurrence and utransaction mean the events
described in the Complaint and other pleadings, as the word upleadings is defined in Fed. R. Civ.
P. 7(a).

        7. Parties: The terms uplaintiff and udefendant (including, without limitation, thirdparty
plaintiff, third-party defendant, counter claimant, cross-claimant, counter-defendant, and cross-
UVWV_UR_e&' Rd hV]] Rd R aRcejnd Wf]] `c RSScVgZReVU _R^V `c R ac`_`f_ cVWVccZ_X e` R aRcej' ^VR_
that party and, where applicable, its officers, directors, and employees. This definition is not
intended to impose a discovery obligation on any person who is not a party to the litigation or to
]Z^Ze eYV <`fcend [fcZdUZTeZ`_ e` V_eVc R_j Raac`acZReV `cUVc)

      8. Person: The term uperson is defined as any natural person or any business, legal or
governmental entity or association.

       9. You/Your: The terms uyou or uyour include the person(s) to whom these requests are
addressed, and all of that personns agents, representatives and attorneys.

       10. The present tense includes the past and future tenses. The singular includes the plural,
and the plural includes the singular. uAll means uany and all; uany means uany and all.
uIncluding means uincluding but not limited to. uAnd uor encompass both uand uor.
Words in the masculine, feminine or neuter form shall include each of the other genders.

        11. Defendant: The term "Defendant" means the Corporate Defendant in this case, AMF
its agents, representatives and attorneys.

       12. Plaintiff5 LYV eVc^ lI]RZ_eZWWm ^VR_d William Harris.

      13. Scope: Unless otherwise requested, the scope of examination and request for
documents is January 2010 through the present date.

          EXAMINATION WILL BE SOUGHT ON THE FOLLOWING TOPICS

       1. The general nature of the business of AMF BOWLING its size, organizational structure,
and the specific nature of AMF BOWLING activities on the premises on the date of the accident
wYZTY Zd UVdTcZSVU Z_ I]RZ_eZWWnd <`^a]RZ_e)

        2. The general over-all table of organization of AMF BOWLING and persons involved in
AMF BOWLING with duties of supervision of maintenance, repair, inspection and safety. This
will include, but not be limited too, the chain of control and command regarding monitoring,
regulation, and control of persons on the premises of the Defendant.
        Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 5 of 31



        3. The specific organization of AMF BOWLING with respect to who had any operational
duties at the place and time of the accident, who at the place and time of the accident had the duties
of supervision, safety, inspection and maintenance of premises, and who on the date of the accident
and thereafter had duties regarding the reporting of accidents and collection of data regarding any
accidents on the premises. This will include, but not be limited to the chain of control and
command regarding those activities of the Defendant.

       4. The accident and Injury in this case, and events involved therewith on that date.

       5. Who are the witnesses to the accident, injury, and events involved, and what they know.

       6. Identities including: a. Identity of those persons who were at the scene of the accident at
the time it occurred; b. Identity of those persons who either investigated the accident or recorded
or observed items at the accident site; c. Identity of those persons who participated, before the
accident, in securing or attempting to secure the premises, processes, and equipment so as to make
them reasonably safe, or to make the premises safe for Plaintiff. d. Identity of those persons who
are supervisors of any of the persons discovered in the inquiries listed above.

       7. The identity, jobs, titles, and supervisors of all AMF BOWLING officers, employees,
and agents) who were on the premises at the time of the accident.

       8. In regard to the persons identified in items 6 and 7 above:

        A. What each of them observed on that date concerning the persons, premises, conditions,
items, objects, or events of the accident;

       B. What each of them did on that date;

       C. What they said or reported concerning the persons, premises, conditions, items, objects,
or events of the accident; and

       D. What they reported about the injuries of Plaintiff.

       9. Accident reports of the accident.

        10. On the date of the accident and to the date of the deposition: who was the person in
charge of safety of persons on the premises, what he did and learned on the day of the injury, and
facts that he/she has subsequently learned regarding the accident and injury of Plaintiff.

       11. The accident and its causes, including AMF BOWLING position on what caused the
accident, and the facts supporting that position.

       12. AMF BOWLING position on what Plaintiff did carelessly or wrongfully that
contributed to cause the injuries that Plaintiff received, and the facts supporting that position.
         Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 6 of 31



        13. AMF BOWLING position on what any person or entity other than AMF BOWLING
or Plaintiff did carelessly or wrongfully that contributed to cause the injuries that Plaintiff received,
and the facts supporting that position.

       14. AMF BOWLING monitoring of the premises either by persons or by surveillance
equipment, what such monitoring is designed to show, what it is designed to record, and what it
did show or record for the date of the accident.

        15) OY` hVcV eYV aVcd`_d dfaVcgZdZ_X `c `SdVcgZ_X eYV I]RZ_eZWWnd RTeZgZeZVd `_ eYV UReV `W
the injury, and all details of what such persons observed and did on the day of the injury.

         ,1) I]RZ_eZWWnd RTeZgZeZVd `_ eYV acV^ZdVd `_ eYV UReV `W eYV RTTZUV_e)

         17. Previous and subsequent times Plaintiff was on the premises, and activities on those
dates.

        18. Instructions and warnings given to Plaintiff at any time regarding Plaintiff 's activities
on the premises.

       19. Conversations and statements by, or to, Plaintiff regarding I]RZ_eZWW nd RTeZgZeZVd' eYV
RTTZUV_e' `c I]RZ_eZWWnd Z_[fcZVd)

     20. Whether Plaintiff was properly on the premises on the date of the accident and what
AMF BOWLING expected her to be doing.

       21. Whether AMF BOWLING expects Plaintiff or some person like Plaintiff to be on the
Premises and engage in like activity; and the facts upon which the position or expectation is based.

         22. The purchase and control of any equipment or items involved in the accident.

        23. Inspections of the premises and any items involved in the incident, during the year
before the accident. What was done? Who did it? Why did they do it? When was it done? What
orders or reports were made? Note: These inspections are not limited to inspections by AMF
BOWLING but also include any inspections by outside persons and entities. Examples, without
limiting the generality of the foregoing, are inspections by government (e.g., OSHA and building
inspectors); by labor organizations; by attorneys in other lawsuits; by your general casualty, fire,
or premises insurers, or inspectors hired by RITE AID.

        24. AMF BOWLING system, rules and regulations for the reporting of accidents or
collection of data regarding accidents on the premises, and the identity of all other accidents on
the premises in the period from July 30, 2010 to the present date.

      25. All inspections, after the accident and to the date of this deposition, of the premises,
equipment, or processes involved in the accident.
        Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 7 of 31



       26. Subsequent remedial action by AMF BOWLING regarding the type of accident.

        27. Changes in the premises and equipment, if any, after the accident until the date of this
deposition and also whether any further changes are anticipated before inspections are done by
I]RZ_eZWWnd Ree`c_Vj `c Viaert in this litigation.

        28. AMF BOWLING policies, rules, and actions for safety in the operations involved in
the incident. This includes not only documentation available, but also the identity of persons
responsible for safety in the operations of AMF BOWLING and what they did, either before,
during, or after the incident, to prevent or mitigate the effects of the incident. This includes, but is
not limited to, safety rules adopted by AMF BOWLING for safety of persons in the position of
Plaintiff before and at the time of the accident.

       29. Explanations of all documents requested to be brought to the deposition. This will
include not only the content, but also the evidentiary foundation for the document, including the
method of its creation or acquisition, the name of the person who created or recorded it, its method
of storage or modification or possible modification, whether the document is authentic and
trustworthy, and, if claimed not authentic or not trustworthy, the facts upon which AMF
BOWLING makes that claim.

      30. Explanations of any photographs (including movies, videotapes, or still photos,
whether digitally recorded or otherwise preserved) showing or recording the premises and
equipment or physical facts at the accident scene.

       This will include:

       A. Its subject matter;

       B. The date it was taken; and

       C. The name of the person who took the picture.

       D. What is shown therein.

       E. The evidentiary foundation for the photograph.

       31. AMF BOWLING CCTV System including(a) Service Dates (b) workings of the
equipment (c) perseveration and (d) retention of data on CCTV System and (e) type of equipment
including make, model and manufacturer.

       32. IT Procedures, including retention policies regarding electronic mail.

       33.     Policies and Procedures of AMF BOWLING with respect to AMF BOWLING
Incident Reporting Hotline.
       Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 8 of 31



       34.      Polices and procedures of AMF BOWLING with respect to the reporting of
incidents to Risk Management.

      35. AMF BOWLING policies and procedures with respect to preservation of video footage.

      36. The design and construction of the premises.

                                           Respectfully Submitted,

                                           /s/ Kim Parker
                                            ____________________________
                                           Kim Parker, Esq.
                                           Fed. Bar No.:23894
                                           THE LAW OFFICES OF KIM PARKER, P.A.
                                           2123 Maryland Avenue
                                           Baltimore, Maryland 21218
                                           O: 410-234-2621
                                           F: 410-234-2612
                                           kp@kimparkerlaw.com

                                           Jessie Lyons Crawford, Esq.
                                           Fed. Bar No.:68788
                                           THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                                           2601 Maryland Avenue
                                           Baltimore, Maryland 21218
                                           O: 410-662-1230
                                           F: 410-662-1238
                                           E: attorneyjlcrawford@verizon.net

                                           COUNSEL FOR PLAINTIFF
      Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 9 of 31



           IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                            FOR BALTIMORE


SAMUEL GREEN

      PLAINTIFF

Vs.                                                CIVIL CASE 1:19-CV-01410-ELH

AMF BOWLING INC.

      DEFENDANT



                                NOTICE OF SERVICE

     I HEREBY CERTIFY THAT on this 1st Day of __January 2020 , Notice of Deposition
of AMF was served via electronic mail to:

            Brigitte Smith, Esquire
            Counsel for Defendant




                                      ________/s/________________
                                      Kim Parker, Esquire
       Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 10 of 31



             IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                             PQTVJGTP!FKUVTKEV!!
                               Baltimore Division



 SAMUEL GREEN

       PLAINTIFF
                                                       Civil Case No.:_!1:19-cv-1410
 V.

 AMF BOWLING CENTERS, INC.

       DEFENDANT



                      NOTICE OF DEPOSITION OF ANITA MANION

TO:    ANITA MANION
       c/o Brigitte Smith, Esquire
       WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
       500 East Pratt Street, Suite 600
       Baltimore, Maryland 21202

       Please take notice that pursuant the Federal Rules of Civil Procedure, Local Rules of the

Court and Discovery Guidelines, the deposition of ANITA MANION, will be taken on January

13, 2020, AT 10:15 A.M., continuing from day to day and/or until termination of the deposition

by undersigned counsel for the purpose of discovery or as evidence in this action, at:

       THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC., 2601 MARYLAND

AVENUE, BALTIMORE, MARYLAND 21218 before a notary public or some officer

authorized to administer oaths. Such deposition will be recorded by video and/or stenographic

means and will be used for trial.

                                             Respectfully Submitted,


                                             /s/ Kim Parker
                                             ____________________________
                                             Kim Parker, Esquire
Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 11 of 31



                             Fed. Bar No.:23894
                             THE LAW OFFICES OF KIM PARKER, P.A.
                             2123 Maryland Avenue
                             Baltimore, Maryland 21218
                             O: 410-234-2621
                             F: 410-234-2612
                             kp@kimparkerlaw.com

                             Jessie Lyons Crawford, Esq.
                             Fed. Bar No.:68788
                             THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                             2601 Maryland Avenue
                             Baltimore, Maryland 21218
                             O: 410-662-1230
                             F: 410-662-1238
                             E: attorneyjlcrawford@verizon.net

                             COUNSEL FOR PLAINTIFF
       Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 12 of 31



               IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                               PQTVJGTP!FKUVTKEV!!
                                 Baltimore Division



 SAMUEL GREEN

           PLAINTIFF
                                                  Civil Case No.:_!1:19-cv-1410
 V.

 AMF BOWLING CENTERS, INC.

           DEFENDANT



                               NOTICE OF SERVICE
                              NOTICE OF DEPOSITION

       I HEREBY CERTIFY that Plaintiff Notice of Deposition of Defendant was e-mailed on
      ST
this 1   day of January, 2020, to:

           DTKIKVVG!UOKVJ-!GUSWKTG!!!!
           WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
           500 East Pratt Street, Suite 600
           Baltimore, Maryland 21202



                                         /s/ Kim Parker
                                         _______________________
                                         Kim Parker, Esquire
    Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 13 of 31



#

#

#

#

#

                                    #

                                    #

                                    #

                                    !
                                    !
                                    !
                            GZJKDKV!D!
                                    #
                  Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 14 of 315456#Qev}perh#Eziryi#
                                                                                                           Fepxmqsvi/#Qev}perh#5454<#
                                                                                                                      U?#743156715954#
                                                                                                                      K?#743156715945#
                                                                                                                {{{1otgsyrwip1gsq#
                                                                                                                                                    #
                                                                                                                       Pnr$Ufwpjw1b#
                                                                                                                 Otms$\tti0$Sj#Gsyrwip$
                                                                                                                                                    #
                                                                                                                                                    #
                                                                                        bPmgirwih#xs#Tvegxmgi#mr#Qev}perh#)#Xli#Hmwxvmgx#sj#Gspyqfme#
                                                                                                                                                    #

EXXSVRI]W#EX#PE[#                                                                                                                               #

                                                                                                                                                    #



Mko!Rctmgt-!Gus/!!
W R I T E R l S E M A I L : kp@kimparkerlaw.com!
                                                   November 26, 2019

         VIA ELECTRONIC MAIL
         Brigitte Smith, Esquire
         WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
         500 East Pratt Street, Suite 600
         Baltimore, Maryland 21202



                  Re:       Caption:                 Samuel Green vs. AMF Bowling Centers, Inc
                            Case No:                 1:19-cv-01410-ELH

         >VRc Gd* L^ZeY6

                 I would like to depose the Corporate Designee of AMF Bowling Centers, Inc. Please
         identify one or more persons to testify regarding the topics:

                1. The general nature of the business of AMF BOWLING its size, organizational structure,
         and the specific nature of AMF BOWLING activities on the premises on the date of the accident
         hYZTY Zd UVdTcZSVU Z_ J]RZ_eZWWld =`^a]RZ_e*

                 2. The general over-all table of organization of AMF BOWLING and persons involved in
         AMF BOWLING with duties of supervision of maintenance, repair, inspection and safety. This
         will include, but not be limited too, the chain of control and command regarding monitoring,
         regulation, and control of persons on the premises of the Defendant.

                 3. The specific organization of AMF BOWLING with respect to who had any operational
         duties at the place and time of the accident, who at the place and time of the accident had the duties
         of supervision, safety, inspection and maintenance of premises, and who on the date of the accident
         and thereafter had duties regarding the reporting of accidents and collection of data regarding any
         accidents on the premises. This will include, but not be limited to the chain of control and
         command regarding those activities of the Defendant.

                  4. The accident and Injury in this case, and events involved therewith on that date.
     Case 1:19-cv-01410-ELH
LAW OFFICES OF              Document 35-1 Filed 01/08/20 Page 15 of 31
      KIM PARKER, P.A.

Brigitte Smith, Esquire
November 26, 2019
Page 2

        5. Who are the witnesses to the accident, injury, and events involved, and what they know.

       6. Identities including: a. Identity of those persons who were at the scene of the accident at
the time it occurred; b. Identity of those persons who either investigated the accident or recorded
or observed items at the accident site; c. Identity of those persons who participated, before the
accident, in securing or attempting to secure the premises, processes, and equipment so as to make
them reasonably safe, or to make the premises safe for Plaintiff. d. Identity of those persons who
are supervisors of any of the persons discovered in the inquiries listed above.

       7. The identity, jobs, titles, and supervisors of all AMF BOWLING officers, employees,
and agents) who were on the premises at the time of the accident.

        8. In regard to the persons identified in items 6 and 7 above:

        A. What each of them observed on that date concerning the persons, premises, conditions,
items, objects, or events of the accident;

        B. What each of them did on that date;

       C. What they said or reported concerning the persons, premises, conditions, items, objects,
or events of the accident; and

        D. What they reported about the injuries of Plaintiff.

        9. Accident reports of the accident.

        10. On the date of the accident and to the date of the deposition: who was the person in
charge of safety of persons on the premises, what he did and learned on the day of the injury, and
facts that he/she has subsequently learned regarding the accident and injury of Plaintiff.

       11. The accident and its causes, including AMF BOWLING position on what caused the
accident, and the facts supporting that position.

       12. AMF BOWLING position on what Plaintiff did carelessly or wrongfully that
contributed to cause the injuries that Plaintiff received, and the facts supporting that position.

        13. AMF BOWLING position on what any person or entity other than AMF BOWLING
or Plaintiff did carelessly or wrongfully that contributed to cause the injuries that Plaintiff received,
and the facts supporting that position.

       14. AMF BOWLING monitoring of the premises either by persons or by surveillance
equipment, what such monitoring is designed to show, what it is designed to record, and what it
did show or record for the date of the accident.
     Case 1:19-cv-01410-ELH
LAW OFFICES OF              Document 35-1 Filed 01/08/20 Page 16 of 31
      KIM PARKER, P.A.

Brigitte Smith, Esquire
November 26, 2019
Page 3

        -1* OY` hVcV eYV aVcd`_d dfaVcgZdZ_X `c `SdVcgZ_X eYV J]RZ_eZWWld RTeZgZeZVd `_ eYV UReV of
the injury, and all details of what such persons observed and did on the day of the injury.

         -2* J]RZ_eZWWld RTeZgZeZVd `_ eYV acV^ZdVd `_ eYV UReV `W eYV RTTZUV_e*

         17. Previous and subsequent times Plaintiff was on the premises, and activities on those
dates.

        18. Instructions and warnings given to Plaintiff at any time regarding Plaintiff 's activities
on the premises.

       19. Conversations and statements by, or to, Plaintiff regarding J]RZ_eZWW ld RTeZgZeZVd( eYV
RTTZUV_e( `c J]RZ_eZWWld Z_[fcZVd*

     20. Whether Plaintiff was properly on the premises on the date of the accident and what
AMF BOWLING expected her to be doing.

       21. Whether AMF BOWLING expects Plaintiff or some person like Plaintiff to be on the
Premises and engage in like activity; and the facts upon which the position or expectation is based.

         22. The purchase and control of any equipment or items involved in the accident.

        23. Inspections of the premises and any items involved in the incident, during the year
before the accident. What was done? Who did it? Why did they do it? When was it done? What
orders or reports were made? Note: These inspections are not limited to inspections by AMF
BOWLING but also include any inspections by outside persons and entities. Examples, without
limiting the generality of the foregoing, are inspections by government (e.g., OSHA and building
inspectors); by labor organizations; by attorneys in other lawsuits; by your general casualty, fire,
or premises insurers, or inspectors hired by RITE AID.

        24. AMF BOWLING system, rules and regulations for the reporting of accidents or
collection of data regarding accidents on the premises, and the identity of all other accidents on
the premises in the period from July 30, 2010 to the present date.

      25. All inspections, after the accident and to the date of this deposition, of the premises,
equipment, or processes involved in the accident.

         26. Subsequent remedial action by AMF BOWLING regarding the type of accident.

        27. Changes in the premises and equipment, if any, after the accident until the date of this
deposition and also whether any further changes are anticipated before inspections are done by
J]RZ_eZWWld Ree`c_Vj `c ViaVce Z_ eYZd ]ZeZXReZ`_*
     Case 1:19-cv-01410-ELH
LAW OFFICES OF              Document 35-1 Filed 01/08/20 Page 17 of 31
      KIM PARKER, P.A.

Brigitte Smith, Esquire
November 26, 2019
Page 4

        28. AMF BOWLING policies, rules, and actions for safety in the operations involved in
the incident. This includes not only documentation available, but also the identity of persons
responsible for safety in the operations of AMF BOWLING and what they did, either before,
during, or after the incident, to prevent or mitigate the effects of the incident. This includes, but is
not limited to, safety rules adopted by AMF BOWLING for safety of persons in the position of
Plaintiff before and at the time of the accident.

       29. Explanations of all documents requested to be brought to the deposition. This will
include not only the content, but also the evidentiary foundation for the document, including the
method of its creation or acquisition, the name of the person who created or recorded it, its method
of storage or modification or possible modification, whether the document is authentic and
trustworthy, and, if claimed not authentic or not trustworthy, the facts upon which AMF
BOWLING makes that claim.

      30. Explanations of any photographs (including movies, videotapes, or still photos,
whether digitally recorded or otherwise preserved) showing or recording the premises and
equipment or physical facts at the accident scene.

       This will include:

       A. Its subject matter;

       B. The date it was taken; and

       C. The name of the person who took the picture.

       D. What is shown therein.

       E. The evidentiary foundation for the photograph.

       31. AMF BOWLING CCTV System including(a) Service Dates (b) workings of the
equipment (c) perseveration and (d) retention of data on CCTV System and (e) type of equipment
including make, model and manufacturer.

       32. IT Procedures, including retention policies regarding electronic mail.

       33.     Policies and Procedures of AMF BOWLING with respect to AMF BOWLING
Incident Reporting Hotline.

       34.      Polices and procedures of AMF BOWLING with respect to the reporting of
incidents to Risk Management.

       35. AMF BOWLING policies and procedures with respect to preservation of video footage.
     Case 1:19-cv-01410-ELH
LAW OFFICES OF              Document 35-1 Filed 01/08/20 Page 18 of 31
      KIM PARKER, P.A.

Brigitte Smith, Esquire
November 26, 2019
Page 5

       36. The design and construction of the premises.

Moreover, Plaintiff would like to depose the following AMF Bowling employees:

 Name                                            Position
 Anita Manion                                    General Manager
 David Goldwasser                                Operations Manager
 Robert Dyer                                     Employee

                                  FGHKEKGPV!CPUYGTU!!

       1. With response to your clientls answers to Plaintiff interrogatory number 4, your
          client identified two (2) employees who allegedly oiled swept and cleaned the lanes.
          Consistent with the foregoing interrogatory, please identify these two employees,
          and provide contact information, to the extent that they are former employees.
       2. Interrogatory number 7 request that your client identify all persons interviewed
          concerning the incident, including, the date, substance and if the interview was
          recorded. Your client only referred that ESIS may have spoken with personnel from
          Defendantls premises but failed to identify those persons. Please supplement your
          clientls responses.
       3. With respect to Plaintiffls interrogatory number 14, Plaintiff requested the
          Defendant identify any previous incidents within the past 10 years. Your clients
          identified three incidents in the past 3 years but failed to provide anything else.
          Please provide ten (10) years of incidents involving falls at the premises and identify
          all information response.
       4. In Plaintiff interrogatory number 17, he requested that your client identify all
          written safety polices and procedures in place on June 6, 2016. Your client objected
          on the basis of vagueness and not properly limited in time and scope. The foregoing
          interrogatory seeks information within the scope of discovery. Plaintiff request that
          the Defendant supplement its responses accordingly.
       5. Regarding Plaintiffls interrogatory number 22, he requested that your client state
          the facts upon which you rely for each affirmative defense in your answer. Your
          client responded that discovery is continuing. Please supplement your client
          responses with this information.

       Please advise what dates your client is available for a deposition in December within
five (5) days from the date of this letter. Please also provide supplemental responses to
discovery within ten (10) days from the date of this correspondence. Please consider the
foregoing notice, Plaintiffls good faith attempt to resolve a discovery dispute. In accordance
with the local rules, should you wish to confer regarding this notice, please do so by contacting
me at the number listed above.
     Case 1:19-cv-01410-ELH
LAW OFFICES OF              Document 35-1 Filed 01/08/20 Page 19 of 31
      KIM PARKER, P.A.

Brigitte Smith, Esquire
November 26, 2019
Page 6

       I trust that the foregoing is consistent with your understanding. I am:

                                    Very truly yours,

                                    /s/ Kim Parker

                                    Kim Parker, Esq.
    Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 20 of 31



#

#

#

#

#

                                    #

                                    #

                                    #

                                    !
                                    !
                                    !
                            GZJKDKV!D!
                                    #
    Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 21 of 31



#

#

#

#

#

                                    #

                                    #

                                    #

                                    !
                                    !
                                    !
                            GZJKDKV!E!
                                    #
(&-&)')'                                                          ;ELO $ 8LP >ETNHT# 3USWLTH $ =WVOQQN
                       Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 22 of 31

       *&# (0--. 21" $)'
       7EBLA" /JB@BLL? +/JB@BLL?#7EBLA-NBDKGF?DK?J#>GE,
       3GF &'$'$'%&) (*'' .3
       +/# 1BE 5=JC?J" 0KIMBJ? +CH-CBEH=JC?JD=N#>GE,
       %,# 5=DE?J" 2BK= +2BK=#5=DE?J-NBDKGF?DK?J#>GE,
       0KKA 4KNJFJD#

       ;B E>RB NBMQBOPBA PN>JOLKNP>PFKJ CKN UKQN @HFBJP CKN PEB 14. >JA SFHH @KJCFNI PEFO IKNJFJD$ 1J PEB IB>JPFIB# 1
       E>RB >HOK OBJP UKQN NBMQBOP CKN ABLKOFPFKJO PK IU @HFBJP >JA SFHH >ARFOB NBD>NAFJD A>PBO$ 6HB>OB LNKRFAB A>PBO KC
       ABLKOFPFKJ CKN UKQN @HFBJP >JA UKQN @HFBJP"O BTLBNPO >O SBHH$

       9E>JGO#

       -NFDFPPB 8IFPE

       $.-+" 2FI 6>NGBN# .OMQFNB <GL+GFIL>NGBNH>S$@KI=
       %),/" 9QBOA>U# 5KRBI?BN '(# '%&) &&*'( 64
       &-" 8IFPE# -NFDFPPB
       #(" 6>HIBN# 3FO>
       %0'*)(/" 7B* 0NBBJ RO$ ,4/

       ;bYWYddU(

       B Q] cdY\\ S_^VUbbY^W gYdX ]i S\YU^d bUWQbTY^W i_eb BF>* 9\dX_eWX( gU XQfU ^_ _RZUSdY_^ d_ Q^ BF>( B(
       T_( X_gUfUb( _RZUSd d_ dXU BF> _SSebbY^W _fUb 1- ]Y\Uc Vb_] ]i S\YU^d%c X_]U* B^ \YWXd _V XYc S_]`\QY^dc(
       Yd Yc `QdU^d\i e^bUQc_^QR\U dXQd ]i S\YU^d g_e\T RU bUaeYbUT d_ dbQfU\ ceSX Q TYcdQ^SU Y^ \YWXd _V XYc
       S_]`\QY^dc* B bUaeUcd UYdXUb i_eb S\YU^d `b_fYTU Fb* @bUU^ gYdX dbQ^c`_bdQdY_^ _b dXQd i_eb T_Sd_b dbQfU\ d_
       ;Q\dY]_bU d_ S_^TeSd dXU UhQ]Y^QdY_^*




       I\UQcU Q\c_ VY^T S_bbUc`_^TU^SU bUc`USdY^W TU`_cYdY_^c Q^T TYcS_fUbi TUVYSYU^SYUc*

       I\UQcU VUU\ VbUU d_ S_^dQSd ]U d_ TYcSecc*

       >^Z_i i_eb X_\YTQi gUU["

       LXQ^[c(

       DY]

       '*30*)4+5..6"

       %,/ &(2-*2" $31#k 9dd_b^Ui Q^T <_e^cU\_b Qd EQg
       LXU EQg HVVYSU _V DY] IQb[Ub( I*9* k .-./ FQbi\Q^T 9fU^eU ;Q\dY]_bU( F= .-.-4
       0-,)./0).2.- k ?Qh 0-,)./0).2-.k 9T]YddUT d_ IbQSdYSU Y^ FQbi\Q^T Q^T =<*
       9ccYcdQ^d6 =UcdY^i MXYdQ[Ub( QccYcd8[Y]`Qb[Ub\Qg*S_]
       EUWQ\ <\Ub[6 J_cYdQ JU^^YS[( \UWQ\S\Ub[8[Y]`Qb[Ub\Qg*S_]


       MURcYdU6 ggg*[`S_e^cU\*S_]

KVVRU.&&QWVOQQN%QIILFH%FQP&PELO&UHETFK&LG&//?N/27KC);Y=@/,9B7L<53V<5;,;1(K;)DP9B3';5AZ;2OM;[4O<J/?/='")0X+S)6((/K-=,NE"\   (&,
(&-&)')'                                                     ;ELO $ 8LP >ETNHT# 3USWLTH $ =WVOQQN
                    Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 23 of 31




       LXYc Yc Q^ U)]QY\ dbQ^c]YccY_^ Vb_] dXU \Qg VYb] _V DY] IQb[Ub( I*9* dXQd ]Qi S_^dQY^ S_^VYTU^dYQ\ Q^T+_b `bYfY\UWUT
       Y^V_b]QdY_^( Qdd_b^Ui g_b[ `b_TeSd _b S_^dU^d UhU]`d Vb_] TYcS\_cebU e^TUb Q``\YSQR\U \Qg* BV i_e bUSUYfUT dXYc ]UccQWU Y^
       Ubb_b _b i_e QbU ^_d Q ^Q]UT bUSY`YU^d( `\UQcU ^_dYVi dXU cU^TUb Ri bU`\i U)]QY\ _b Ri SQ\\Y^W 0-,)./0).2.- 9TTYdY_^Q\\i(
       `\UQcU TU\UdU dXU U\USdb_^YS ]UccQWU Q^T TUcdb_i Q^i S_`YUc _V dXU ]UccQWU* 9^i TYcS\_cebU( TYccU]Y^QdY_^( TYcdbYRedY_^(
       bU`b_TeSdY_^ _b _dXUb ecU _V dXU ]UccQWU Ri Q^ e^QedX_bYjUT bUSY`YU^d Yc `b_XYRYdUT* LXQ^[ i_e*



       #0.,3 0?<F;L #D<9<G6 ]#D<9<G6O0?<F;SJ<>EA@6>E6DO4A?^
       %*-13 1H6E52KL ,AI6?36D W[L WUV\ XNVZ .+
       &.3 )<? .2D=6DL %ECH<D6 ]=BS=<?B2D=6D>2JO4A?^
       ")3 R+<=6 +AD2@L %ECOR ]>2JA846EA7?<=6?AD2@S9?2<>O4A?^M .2>?6DL *<E2 ]*<E2O.2>?6DSJ<>EA@6>E6DO4A?^
       %2(+*)13 /%N 'D66@ IEO "+&

       DY](

       MU S_^VYb]UT dXU BF> gYdX =b* AY^[Uc _^ =USU]RUb 0( .,-5 Qd .6,, `*]( Qd 41 LX_]Qc C_X^c_^ <_ebd(
       KeYdU ;( ?bUTUbYS[( F= .-3,.* I\UQcU S_^VYb] dXQd i_eb S\YU^d gY\\ Q``UQb*




       LXQ^[c(

       ;bYWYddU K]YdX
       9dd_b^Ui Qd EQg
       MY\c_^ >\cUb F_c[_gYdj >TU\]Q^ $ =YS[Ub EEI
       1,, >Qcd IbQdd KdbUUd( KeYdU 2,,
       ;Q\dY]_bU( F= .-.,. )/-3/
       0-,*52.*3..0 &=YbUSd'
       0-,*1/5*-4,, &FQY^'
       0-,*52.*4314 &?Qh'
       RbYWYddU*c]YdX8gY\c_^U\cUb*S_]
       #0.,3 0?<F;L #D<9<G6
       %*-13 1;HDE52KL ,AI6?36D VYL WUV\ XNXV .+
       &.3 R)<? .2D=6DL %ECH<D6R ]=BS=<?B2D=6D>2JO4A?^
       ")3 +<=6 +AD2@L %ECO ]>2JA846EA7?<=6?AD2@S9?2<>O4A?^M .2>?6DL *<E2 ]*<E2O.2>?6DSJ<>EA@6>E6DO4A?^
       %2(+*)13 /%N 'D66@ IEO "+&
       $,/.01'-)*3 (<9;

       <_e^cU\(

       MU g_e\T \Y[U d_ cSXUTe\U Q^ BF> _V i_eb S\YU^d gYdX =b* <\YVV_bT AY^[Uc _^ =USU]RUb 0( .,-5 Qd .6,,
       `*]( Qd 41 LX_]Qc C_X^c_^ <_ebd( KeYdU ;( ?bUTUbYS[( F= .-3,.* I\UQcU S_^VYb] i_eb S\YU^d gY\\
       Q``UQb*

       ;Ucd(

KVVRU.&&QWVOQQN%QIILFH%FQP&PELO&UHETFK&LG&//?N/27KC);Y=@/,9B7L<53V<5;,;1(K;)DP9B3';5AZ;2OM;[4O<J/?/='")0X+S)6((/K-=,NE"\            )&,
(&-&)')'                                                    ;ELO $ 8LP >ETNHT# 3USWLTH $ =WVOQQN
                   Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 24 of 31
       ;bYWYddU K]YdX
       9dd_b^Ui Qd EQg
       MY\c_^ >\cUb F_c[_gYdj >TU\]Q^ $ =YS[Ub EEI
       1,, >Qcd IbQdd KdbUUd( KeYdU 2,,
       ;Q\dY]_bU( F= .-.,. )/-3/
       0-,*52.*3..0 &=YbUSd'
       0-,*1/5*-4,, &FQY^'
       0-,*52.*4314 &?Qh'
       RbYWYddU*c]YdX8gY\c_^U\cUb*S_]
       #0.,3 )<? .2D=6DL %ECH<D6 P?2<>FAN=BS=<?B2D=6D>2JO4A?Q
       %*-13 02FHD52KL ,AI6?36D U\L WUV\ XNXY .+
       &.3 0?<F;L #D<9<G6 ]#D<9<G6O0?<F;SJ<>EA@6>E6DO4A?^M -R#D<6@L $A>>66@ ]$A>>66@O-#D<6@SJ<>EA@6>E6DO4A?^
       ")3 +<=6 +AD2@L %ECO ]>2JA846EA7?<=6?AD2@S9?2<>O4A?^
       %2(+*)13 /6N 'D66@ IEO "+&

       <_e^cU\(

       I\UQcU cUU QddQSXUT 9]U^TUT >h`Ubd TYcS\_cebU*

       LXQ^[c"

       '*30*)4+5..6"

       %,/ &(2-*2" $31#k 9dd_b^Ui Q^T <_e^cU\_b Qd EQg
       LXU EQg HVVYSU _V DY] IQb[Ub( I*9* k .-./ FQbi\Q^T 9fU^eU ;Q\dY]_bU( F= .-.-4
       0-,)./0).2.- k ?Qh 0-,)./0).2-.k 9T]YddUT d_ IbQSdYSU Y^ FQbi\Q^T Q^T =<*
       9ccYcdQ^d6 =UcdY^i MXYdQ[Ub( QccYcd8[Y]`Qb[Ub\Qg*S_]
       EUWQ\ <\Ub[6 J_cYdQ JU^^YS[( \UWQ\S\Ub[8[Y]`Qb[Ub\Qg*S_]

       MURcYdU6 ggg*[`S_e^cU\*S_]




       LXYc Yc Q^ U)]QY\ dbQ^c]YccY_^ Vb_] dXU \Qg VYb] _V DY] IQb[Ub( I*9* dXQd ]Qi S_^dQY^ S_^VYTU^dYQ\ Q^T+_b `bYfY\UWUT
       Y^V_b]QdY_^( Qdd_b^Ui g_b[ `b_TeSd _b S_^dU^d UhU]`d Vb_] TYcS\_cebU e^TUb Q``\YSQR\U \Qg* BV i_e bUSUYfUT dXYc ]UccQWU Y^
       Ubb_b _b i_e QbU ^_d Q ^Q]UT bUSY`YU^d( `\UQcU ^_dYVi dXU cU^TUb Ri bU`\i U)]QY\ _b Ri SQ\\Y^W 0-,)./0).2.- 9TTYdY_^Q\\i(
       `\UQcU TU\UdU dXU U\USdb_^YS ]UccQWU Q^T TUcdb_i Q^i S_`YUc _V dXU ]UccQWU* 9^i TYcS\_cebU( TYccU]Y^QdY_^( TYcdbYRedY_^(
       bU`b_TeSdY_^ _b _dXUb ecU _V dXU ]UccQWU Ri Q^ e^QedX_bYjUT bUSY`YU^d Yc `b_XYRYdUT* LXQ^[ i_e*

       #0.,3 )<? .2D=6DL %ECH<D6
       %*-13 02FHD52KL ,AI6?36D \L WUV\ XNXW .+
       &.3 0?<F;L #D<9<G6 ]#D<9<G6O0?<F;SJ<>EA@6>E6DO4A?^M -R#D<6@L $A>>66@ ]$A>>66@O-#D<6@SJ<>EA@6>E6DO4A?^
       ")3 +<=6 +AD2@L %ECO ]>2JA846EA7?<=6?AD2@S9?2<>O4A?^
       %2(+*)13 'D66@ IEO "+&

       I\UQcU cUU QddQSXUT*

       '*30*)4+5..6"


KVVRU.&&QWVOQQN%QIILFH%FQP&PELO&UHETFK&LG&//?N/27KC);Y=@/,9B7L<53V<5;,;1(K;)DP9B3';5AZ;2OM;[4O<J/?/='")0X+S)6((/K-=,NE"\            *&,
(&-&)')'                                                    ;ELO $ 8LP >ETNHT# 3USWLTH $ =WVOQQN
                    Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 25 of 31
       %,/ &(2-*2" $31#k 9dd_b^Ui Q^T <_e^cU\_b Qd EQg
       LXU EQg HVVYSU _V DY] IQb[Ub( I*9* k .-./ FQbi\Q^T 9fU^eU ;Q\dY]_bU( F= .-.-4
       0-,)./0).2.- k ?Qh 0-,)./0).2-.k 9T]YddUT d_ IbQSdYSU Y^ FQbi\Q^T Q^T =<*
       9ccYcdQ^d6 =UcdY^i MXYdQ[Ub( QccYcd8[Y]`Qb[Ub\Qg*S_]
       EUWQ\ <\Ub[6 J_cYdQ JU^^YS[( \UWQ\S\Ub[8[Y]`Qb[Ub\Qg*S_]

       MURcYdU6 ggg*[`S_e^cU\*S_]




       LXYc Yc Q^ U)]QY\ dbQ^c]YccY_^ Vb_] dXU \Qg VYb] _V DY] IQb[Ub( I*9* dXQd ]Qi S_^dQY^ S_^VYTU^dYQ\ Q^T+_b `bYfY\UWUT
       Y^V_b]QdY_^( Qdd_b^Ui g_b[ `b_TeSd _b S_^dU^d UhU]`d Vb_] TYcS\_cebU e^TUb Q``\YSQR\U \Qg* BV i_e bUSUYfUT dXYc ]UccQWU Y^
       Ubb_b _b i_e QbU ^_d Q ^Q]UT bUSY`YU^d( `\UQcU ^_dYVi dXU cU^TUb Ri bU`\i U)]QY\ _b Ri SQ\\Y^W 0-,)./0).2.- 9TTYdY_^Q\\i(
       `\UQcU TU\UdU dXU U\USdb_^YS ]UccQWU Q^T TUcdb_i Q^i S_`YUc _V dXU ]UccQWU* 9^i TYcS\_cebU( TYccU]Y^QdY_^( TYcdbYRedY_^(
       bU`b_TeSdY_^ _b _dXUb ecU _V dXU ]UccQWU Ri Q^ e^QedX_bYjUT bUSY`YU^d Yc `b_XYRYdUT* LXQ^[ i_e*

       #+*&'$%*-'"('-/ *+-'#%K -78A 4;42B@>=82 <4AA064 8A 8=B4=343 B> 14

       D84E43 >=;G 1G B74 8=38D83C0; >@ 4=B8BG B> E7>< 8B 8A 033@4AA43L

       'B <0G 2>=B08= 8=5>@<0B8>= B70B 8A ?@8D8;4643J 2>=5834=B80; 0=3

       4F4<?B 5@>< 38A2;>AC@4 C=34@ 0??;8201;4 ;0EL "=G 38AA4<8=0B8>=J

       38AB@81CB8>= >@ 2>?G8=6 >5 B78A 2><<C=820B8>= 8A AB@82B;G ?@>7818B43

       E8B7>CB >C@ ?@8>@ ?4@<8AA8>=L '5 B74 @4034@ >5 B78A <4AA064 8A =>B

       B74 8=B4=343 @428?84=BJ >@ B74 4<?;>G44 >@ 064=B @4A?>=A81;4 5>@

       34;8D4@8=6 B74 <4AA064 B> B74 8=B4=343 @428?84=BJ >@ 85 G>C 70D4

       @4248D43 B78A 2><<C=820B8>= 8= 4@@>@J ?;40A4 =>B85G CA 8<<4380B4;G 1G

       @4BC@= 4M<08; 0=3 34;4B4 B74 >@868=0; <4AA064 0=3 0=G 2>?84A >5 8B

       5@>< G>C@ 2><?CB4@ AGAB4<L




       &>@ 5C@B74@ 8=5>@<0B8>= 01>CB .8;A>=J %;A4@J )>A9>E8BHJ %34;<0= I

       $8294@ ((,J ?;40A4 A44 >C@ E41A8B4 0B EEELE8;A>=4;A4@L2>< >@ @454@ B>

       0=G >5 >C@ >55824AL

       LXQ^[ i_e*
       O >NL>JG9E P

       #+*&'$%*-'"('-/ *+-'#%K -78A 4;42B@>=82 <4AA064 8A 8=B4=343 B> 14

       D84E43 >=;G 1G B74 8=38D83C0; >@ 4=B8BG B> E7>< 8B 8A 033@4AA43L
KVVRU.&&QWVOQQN%QIILFH%FQP&PELO&UHETFK&LG&//?N/27KC);Y=@/,9B7L<53V<5;,;1(K;)DP9B3';5AZ;2OM;[4O<J/?/='")0X+S)6((/K-=,NE"\            +&,
(&-&)')'                                               ;ELO $ 8LP >ETNHT# 3USWLTH $ =WVOQQN
                    Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 26 of 31
       'B <0G 2>=B08= 8=5>@<0B8>= B70B 8A ?@8D8;4643J 2>=5834=B80; 0=3

       4F4<?B 5@>< 38A2;>AC@4 C=34@ 0??;8201;4 ;0EL "=G 38AA4<8=0B8>=J

       38AB@81CB8>= >@ 2>?G8=6 >5 B78A 2><<C=820B8>= 8A AB@82B;G ?@>7818B43

       E8B7>CB >C@ ?@8>@ ?4@<8AA8>=L '5 B74 @4034@ >5 B78A <4AA064 8A =>B

       B74 8=B4=343 @428?84=BJ >@ B74 4<?;>G44 >@ 064=B @4A?>=A81;4 5>@

       34;8D4@8=6 B74 <4AA064 B> B74 8=B4=343 @428?84=BJ >@ 85 G>C 70D4

       @4248D43 B78A 2><<C=820B8>= 8= 4@@>@J ?;40A4 =>B85G CA 8<<4380B4;G 1G

       @4BC@= 4M<08; 0=3 34;4B4 B74 >@868=0; <4AA064 0=3 0=G 2>?84A >5 8B

       5@>< G>C@ 2><?CB4@ AGAB4<L



       &>@ 5C@B74@ 8=5>@<0B8>= 01>CB .8;A>=J %;A4@J )>A9>E8BHJ %34;<0= I

       $8294@ ((,J ?;40A4 A44 >C@ E41A8B4 0B EEELE8;A>=4;A4@L2>< >@ @454@ B>

       0=G >5 >C@ >55824AL

       LXQ^[ i_e*
       ; 098064.2 <




KVVRU.&&QWVOQQN%QIILFH%FQP&PELO&UHETFK&LG&//?N/27KC);Y=@/,9B7L<53V<5;,;1(K;)DP9B3';5AZ;2OM;[4O<J/?/='")0X+S)6((/K-=,NE"\   ,&,
    Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 27 of 31



#

#

#

#

#

                                    #

                                    #

                                    #

                                    !
                                    !
                                    !
                            GZJKDKV!F!
                                    #
(&,&)')'                                                          8DKN $ 6KO <DSMGS# 2TRVKSG $ ;VUNPPM
                       Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 28 of 31

       '.++, 0/" $(&
       3@D 58IB<I" 1JHL@I< ,BG.B@DG8IB<IC8N#9FD-
       7?L &'$&*$'%&* )+(* 54
       )-# 6D@K?" /I@>@KK< ,/I@>@KK<#6D@K?.N@CJFE<CJ<I#9FD-
       %*# 2<JJ@< 0I8N=FI; ,8KKFIE<OAC9I8N=FI;.M<I@PFE#E<K-
       4OTNRFL#

       4ONRJRSFNS VJSI OTQ <OUFMCFQ )-# )'(/ DOQQFRPONEFNDF# VF VOTLE LJKF SO HFS EFPORJSJON EBSFR GOQ 2;6#
       2NJSB ;BNJON BNE ?OCFQS 5XFQ% ;OQFOUFQ# SIFQF VFQF , EFGJDJFNS QFRPONRFR SO EJRDOUFQX# VIJDI IBUF NOS
       CFFN RTPPLFMFNSFE% >LFBRF BEUJRF JG XOT BQF BUBJLBCLF SO DONGFQ ;ONEBX# 5FDFMCFQ )*# )'(/ QFHBQEJNH
       SIFRF MBSSFQR% =SIFQVJRF HJUFN SIF GBRS BPPQOBDIJNH EJRDOUFQX EFBELJNF# 7 VJLL NOSF XOTQ DLJFNS"R
       EFPORJSJONR# BNE GJLF SIF BPPQOPQJBSF ;OSJON SO 4OMPFL%

       >LFBRF DONRJEFQ SIJR DOQQFRPONEFNDF >LBJNSJGG"R HOOE GBJSI BSSFMPS SO QFROLUF B EJRDOUFQX EJRPTSF%

       '*30*)4+5..6"

       %,/ &(2-*2" $31#Z 2SSOQNFX BNE 4OTNRFLOQ BS 9BV
       @IF 9BV =GGJDF OG 8JM >BQKFQ# >%2% Z )()* ;BQXLBNE 2UFNTF 3BLSJMOQF# ;5 )()(.
       +('$)*+$)-)( Z 6BW +('$)*+$)-()Z 2EMJSSFE SO >QBDSJDF JN ;BQXLBNE BNE 54%
       2RRJRSBNS0 5FRSJNX AIJSBKFQ# BRRJRS1KJMPBQKFQLBV%DOM
       9FHBL 4LFQK0 ?ORJSB ?FNNJDK# LFHBLDLFQK1KJMPBQKFQLBV%DOM



       AFCRJSF0 VVV%KPDOTNRFL%DOM




       @IJR JR BN F$MBJL SQBNRMJRRJON GQOM SIF LBV GJQM OG 8JM >BQKFQ# >%2% SIBS MBX DONSBJN DONGJEFNSJBL BNE&OQ PQJUJLFHFE
       JNGOQMBSJON# BSSOQNFX VOQK PQOETDS OQ DONSFNS FWFMPS GQOM EJRDLORTQF TNEFQ BPPLJDBCLF LBV% 7G XOT QFDFJUFE SIJR MFRRBHF JN
       FQQOQ OQ XOT BQF NOS B NBMFE QFDJPJFNS# PLFBRF NOSJGX SIF RFNEFQ CX QFPLX F$MBJL OQ CX DBLLJNH +('$)*+$)-)( 2EEJSJONBLLX#
       PLFBRF EFLFSF SIF FLFDSQONJD MFRRBHF BNE EFRSQOX BNX DOPJFR OG SIF MFRRBHF% 2NX EJRDLORTQF# EJRRFMJNBSJON# EJRSQJCTSJON#
       QFPQOETDSJON OQ OSIFQ TRF OG SIF MFRRBHF CX BN TNBTSIOQJYFE QFDJPJFNS JR PQOIJCJSFE% @IBNK XOT%




JUUQT-&&PVUNPPM%PHHKEG%EPO&ODKN&TGDSEJ&KF&..=M.15JB)8X;?.+7A5K942U948+80(J8)CO7A2'84@Y81NL8Z3N9I.=.7B")/1*5K(W>8V6HA(28[            (&(
    Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 29 of 31



#

#

#

#

#

                                    #

                                    #

                                    #

                                    !
                                    !
                                    !
                            GZJKDKV!G!
                                    #
Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 30 of 31
(&,&)')'                                              8DKN $ 6KO <DSMGS# 2TRVKSG $ ;VUNPPM
                  Case 1:19-cv-01410-ELH Document 35-1 Filed 01/08/20 Page 31 of 31
       W8a?O3Dd]-OXGlLEAEo^0IcXQdP4ah0n2QJ_a=YN=hJK=".@#Wcf6h[i[hl[Z8+
        TY_Z530+W\-1Y(0Z\,(/4.0(3XXX(YX3ZW.Z4X.0ZU
       O^_i _i Wd [(cW_b jhWdic_ii_ed \hec j^[ bWm \_hc e\ G_c LWha[h' L)=) j^Wj cWo YedjW_d Yed\_Z[dj_Wb WdZ*eh
       fh_l_b[][Z _d\ehcWj_ed' Wjjehd[o meha fheZkYj eh Yedj[dj [n[cfj \hec Z_iYbeikh[ kdZ[h Wffb_YWXb[ bWm)
       E\ oek h[Y[_l[Z j^_i c[iiW][ _d [hheh eh oek Wh[ dej W dWc[Z h[Y_f_[dj' fb[Wi[ dej_\o j^[ i[dZ[h Xo h[fbo
       [(cW_b eh Xo YWbb_d] /,+(-./(-1-, =ZZ_j_edWbbo' fb[Wi[ Z[b[j[ j^[ [b[Yjhed_Y c[iiW][ WdZ Z[ijheo Wdo
       Yef_[i e\ j^[ c[iiW][) =do Z_iYbeikh[' Z_ii[c_dWj_ed' Z_ijh_Xkj_ed' h[fheZkYj_ed eh ej^[h ki[ e\ j^[
       c[iiW][ Xo Wd kdWkj^eh_p[Z h[Y_f_[dj _i fhe^_X_j[Z) O^Wda oek)
       ?KJBE@AJOE=HEOS JKOE?A5 O^_i [b[Yjhed_Y c[iiW][ _i _dj[dZ[Z je X[

       l_[m[Z edbo Xo j^[ _dZ_l_ZkWb eh [dj_jo je m^ec _j _i WZZh[ii[Z)

       Ej cWo YedjW_d _d\ehcWj_ed j^Wj _i fh_l_b[][Z' Yed\_Z[dj_Wb WdZ

       [n[cfj \hec Z_iYbeikh[ kdZ[h Wffb_YWXb[ bWm) =do Z_ii[c_dWj_ed'

       Z_ijh_Xkj_ed eh Yefo_d] e\ j^_i Yecckd_YWj_ed _i ijh_Yjbo fhe^_X_j[Z

       m_j^ekj ekh fh_eh f[hc_ii_ed) E\ j^[ h[WZ[h e\ j^_i c[iiW][ _i dej

       j^[ _dj[dZ[Z h[Y_f_[dj' eh j^[ [cfbeo[[ eh W][dj h[ifedi_Xb[ \eh

       Z[b_l[h_d] j^[ c[iiW][ je j^[ _dj[dZ[Z h[Y_f_[dj' eh _\ oek ^Wl[

       h[Y[_l[Z j^_i Yecckd_YWj_ed _d [hheh' fb[Wi[ dej_\o ki _cc[Z_Wj[bo Xo

       h[jkhd [(cW_b WdZ Z[b[j[ j^[ eh_]_dWb c[iiW][ WdZ Wdo Yef_[i e\ _j

       \hec oekh Yecfkj[h ioij[c)




       Beh \khj^[h _d\ehcWj_ed WXekj Q_bied' Abi[h' Ieiaem_jp' AZ[bcWd #

       @_Ya[h HHL' fb[Wi[ i[[ ekh m[Xi_j[ Wj ^jjfi5**dWc+-)iW\[b_dai)fhej[Yj_ed)ekjbeea)Yec*;
       khb8mmm)m_bied[bi[h)Yec#Wcf6ZWjW8+-"2?+,"2?af"/+a_cfWha[hbWm)Yec"2?,3YW+0WX,-44/20.-,2
       W+3Z230421ZY-"2?,,-X\YYW\X\-/Y0/W+014\ZW33Y4W0\X"2?+"2?+"2?1.2,-/202203-0+40-#Wcf6iZW
       jW82-X[LM>Zi\Ja2\?lO"-BC.n.3KiFod.DiWP_Shg,dlD.+".@#Wcf6h[i[hl[Z8+ eh h[\[h je

       Wdo e\ ekh e\\_Y[i)

       O^Wda oek)
       T AROAMJ=H U




JUUQT-&&PVUNPPM%PHHKEG%EPO&ODKN&TGDSEJ&KF&..=M.15JB)8X;?.+7A5K942U948+80(J8)CO7A2'84@Y81NL8Z3N9I.=.7B")/1*5K(W>8V6HA(28[   )&)
